t c memo united_states tax_court carroll r furnish petitioner v commissioner of internal revenue respondent docket no filed date carroll r furnish pro_se leonard t provenzale for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in addition to and penalties on petitioner’s federal income taxes addition_to_tax penalty year deficiency sec_6651 a sec_6662 dollar_figure dollar_figure dollar_figure big_number --q- dollar_figure big_number -o- dollar_figure - - unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are ' whether petitioner is entitled to deduct schedule c profit or loss from business_expenses in excess of the amounts allowed by respondent whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for and whether petitioner is liable for penalties pursuant to sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition carroll r furnish resided in west palm beach florida mr furnish built the house that he lived in with his two minor children with his own hands during the years in issue he owed years of property taxes on his home and he maxed out all his credit cards prior to and during the years in issue mr furnish was in ' adjustments respondent made to petitioner’s earned_income_credit deduction for personal exemptions and self-employment_tax are computational in nature and will be resolved by our holdings herein the construction business specifically he was a roofer who did shell work beam work and put on trusses sheeting and plywood prior to he worked alone in he hired carpenters and laborers to help him construct the roofs he constructed roofs for new residential construction projects and usually worked on one or two houses at a time during the years in issue mr furnish would put together crews to help him construct the roofs he usually had at least seven men on the job a crew of seven consisted of six carpenters and one laborer he paid the carpenters dollar_figure per hour and the laborer dollar_figure per hour most of the people working in mr furnish’s crews did not speak english he had one man who understood english and translated to the other men during the years in issue he and his crew would normally work hours a day and days a week occasionally however they would also work on weekends mr furnish and his crew worked regardless of the weather they worked through the rain and when there was lightning they waited until it stopped in because there was no work in west palm beach florida mr furnish drove his truck miles each way to coral springs florida during the years in issue mr furnish mr furnish needed seven people to set up the trusses one to hook them up one on each side of the wall one to catch the middle two to set the trusses along the beam and one to strip them q4e- replaced the engine in the truck he used in his business he also repaired the transmission and brakes replaced the tires and changed the oil in the truck at least once a month mr furnish maintained a separate room in his house as his office he bought a computer for use in his business during the years in issue mr furnish purchased liability and compensation insurance for his business in mr furnish hired an accountant richard buckner mr buckner advised mr furnish on what he needed to do for tax purposes during the years in issue mr furnish gave all his records to mr buckner and mr buckner prepared mr furnish’s federal_income_tax returns for and mr furnish also gave forms to his crew based on the information given to him by each of them he also filed copies of the forms with the internal_revenue_service irs mr furnish filed his federal_income_tax returns for and on date date and date respectively mr furnish reported the following expenses on his schedules c for convenience some figures have been rounded to the nearest dollar expenses car and truck dollar_figure dollar_figure dollar_figure forms big_number big_number depreciation big_number --q- big_number insurance big_number big_number big_number legal office expenses a472 big_number repair sec_668 big_number supplies big_number big_number big_number taxes and license sec_512 utilities big_number in the irs examined mr furnish’s tax returns sometime before the audit mr buckner became seriously ill and was hospitalized the doctors told mr buckner’s wife that mr buckner was dying and that he would not last another week at this time without mr furnish’s knowledge or consent mr buckner’s wife threw out all of mr buckner’s client records including mr furnish’s records during the time the examination was being conducted mr buckner died after he learned that his records had been destroyed mr furnish went to suppliers to try to obtain records of what he paid them with few exceptions no records existed other than the ones that he had given to mr buckner which were destroyed mr furnish sold his car and hired an attorney to represent him during the irs examination after a short_period of time these figures represented amounts mr furnish paid to carpenters and laborers he hired to help him with his construction work however he did not have enough money to pay for the attorney’s services respondent disallowed all of the expenses listed on the schedules c for and except for the following car and truck expenses of dollar_figure for insurance expenses of dollar_figure the full amount claimed for legal expenses of dollar_figure for and office expenses of dollar_figure the full amount claimed in supplies expenses of dollar_figure the full amount claimed for and dollar_figure for utilities expenses of dollar_figure the full amount claimed for and all the taxes and licensing expenses claimed by mr furnish for and additionally although mr furnish deducted only dollar_figure for labor expenses in respondent disallowed dollar_figure of labor expenses opinion as we observed in 58_tc_560 this case epitomizes the ultimate task of a trier of the facts---the distillation of truth from falsehood which is the daily grist of judicial life he must be careful to avoid making the courtroom a haven for the skillful liar or a quagmire in which the honest litigant is swallowed up truth itself is never in doubt but it often has an elusive quality which makes the search for it fraught with difficulty that this is so is clearly illustrated by the situation herein xk kek i business_expense deductions the main issue to be decided in the instant case is whether - petitioner has substantiated certain schedule c business_expense deductions that he claimed on his and federal_income_tax returns deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed rule a 292_us_435 ordinarily a taxpayer is permitted to deduct the ordinary and necessary expenses that he pays or incurs during the taxable_year in carrying_on_a_trade_or_business sec_162 a taxpayer however is required to maintain records sufficient to establish the amounts of his deductions sec_6001 sec_1 l a income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction we may estimate the amount allowable in certain circumstances 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir the examination in this case began in therefore sec_7491 is inapplicable 116_tc_438 sec_7491 applies to examinations commenced after date a preliminary matters before addressing the merits of each claimed deduction the court notes that respondent does not dispute that petitioner’s records were destroyed by petitioner’s accountant’s wife and does not contend that the destroyed records were inadequate or insufficient additionally the record establishes that petitioner fully cooperated with the irs from the audit level through the trial stage furthermore having observed petitioner’s appearance and demeanor at trial we find him to be honest forthright and credible b labor expense as an initial matter we note that respondent disallowed dollar_figure of labor expenses for in excess of the amount petitioner claimed on his return respondent never explained this disparity to this extent respondent’s determination is not sustained petitioner testified that he and his crew worked every week during the years in issue although we found petitioner to be a credible witness we think it is likely that there were some weekdays during the years in issue that he did not work we note however that we found as a fact that occasionally he and his crew worked weekends on the basis of the record we approximate that petitioner and his crew worked hours a week weeks a year on the basis of this finding we conclude that --- - he was entitled to deduct the full amount of the labor costs he claimed on his returns for each of the years in issue cc depreciation expenses at trial petitioner provided no evidence regarding the depreciation_deductions it is unclear from the record what property petitioner depreciated in and accordingly there is no rational basis to approximate these expenses and we sustain respondent’s determination as to the depreciation_deductions d legal expenses respondent allowed dollar_figure of legal expenses each year petitioner testified that he paid dollar_figure of legal expenses therefore we sustain respondent’s determination as to the legal expenses eb insurance office repairs supplies and utility expenses the parties agree that petitioner’s records were destroyed due to circumstances beyond his control petitioner credibly testified as to his insurance office repairs supplies and utility expenses during the years in issue under the circumstances petitioner’s uncontradicted testimony warrants our finding would entitle petitioner to a dollar_figure deduction per year one laborer being paid dollar_figure per hour working hours a week for weeks equals dollar_figure per year and six carpenters paid dollar_figure per hour working hours a week for weeks equals dollar_figure per year petitioner claimed less than this amount each of the years in issue -- - allowance of the entire amounts claimed for these expenses in his tax returns see miller v commissioner tcmemo_1960_92 affd 295_f2d_538 8th cir accordingly we estimate that the amounts allowed are the amounts claimed by petitioner for these expenses on his tax returns for the years in issue see huff v commissioner tcmemo_1994_451 f car and truck expenses in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 d in order for a deduction to be allowed the expenses to which sec_274 applies include among other things automobile expenses sec_274 280f d a and we may not use the cohan doctrine to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date to substantiate a deduction attributable to listed_property e automobile expenses a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date when a taxpayer's records have been destroyed or lost due to circumstances beyond his control he is generally allowed to substantiate his deductions through secondary evidence 71_tc_1120 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer in this type of situation may reconstruct his expenses through other credible_evidence watson v commissioner tcmemo_1988_29 sec_1_274-5t temporary income_tax regs supra if no other documentation is available we may although we are not required to do so accept credible testimony of a taxpayer to substantiate a deduction watson v commissioner supra petitioner credibly testified as to the nature of the expenses he incurred in the operation of his truck we accept petitioner’s credible testimony as substantiation of his car and truck expenses under the circumstances petitioner’s uncontradicted testimony warrants allowance of the entire amounts claimed for these expenses on his tax returns see miller v commissioner supra accordingly we do not sustain respondent’s determination disallowing these expenses ti sec_6651 a respondent determined that petitioner is liable for an -- addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving the addition is improper see rule a 469_us_241 petitioner stipulated that he did not file his tax_return for until date he offered no evidence showing that his failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the addition_to_tax pursuant to sec_6651 til sec_6662 a pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 whether applied because of a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 it is clear from the record that petitioner is an unsophisticated taxpayer who relied reasonably and in good_faith on his accountant consequently we conclude that for the years in issue petitioner had reasonable_cause and acted in good_faith as to any underpayment resulting from the deductions in issue accordingly we hold that petitioner is not liable for the penalty pursuant to sec_6662 to reflect the foregoing decision will be entered under rule
